DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record Cho et al. (2018/0196931) teaches a display with an integrated matrix sensor for optical recording of a papillary structure of at least one finger (F) (Fig 5; para [0108] Referring to FIG. 5, the electronic device may include glass 510, a biometric sensor 530, a display 540, a biometric sensor 580, or a PCB 590. The glass 510 may adhere to the biometric sensor 530 or the display 540 by an adhesive 520 para [0110] The biometric sensors 530, 544, and 580 may be, for example, an optical type image sensor, an ultrasonic type sensor, or a capacitive type sensor), comprising: a single-layer or multilayer transparent or semitransparent body with a platen (Fig 5); an integrated display matrix in a display plane (Fig 5; para [0112] When the biometric sensor 580 is an image sensor, the image sensor may output light (e.g., visible light or infrared light) from a light source (e.g., display 540 or an IR LED (infrared light emitting diode)) to the user's finger, and sense light reflected from the user' finger in order to detect the user's fingerprint); a diaphragm plane extending between the platen and a sensor plane (layer 540+552 of Fig 5 is construed as diaphragm plane); the integrated 
Regarding claim 1, prior art of record fails to teach the following claim limitations of “….integrated angular diaphragms with apertures in a diaphragm plane; the angular diaphragms being arranged so as to completely cover the plurality of sensor elements in a direction orthogonal to the platen, each integrated angular diaphragm being associated with a sensor element of the plurality of sensor elements, the angular diaphragms forming at least two diaphragm groups of angular diaphragms with a differently oriented longitudinal direction (R.sub.S) of the apertures which are alternatingly disposed such that adjacent angular diaphragms have different longitudinal directions (R.sub.S) of the apertures; and the apertures in angular diaphragms arranged so as to be offset with respect to the plurality of sensor elements in an offset direction (R.sub.V) such that only light reflected at a partial area of the platen a obliquely impinges on an associated sensor element from a limited reflection angle range through the apertures; wherein the apertures have a maximum width in the offset direction (R.sub.V) and a maximum length in a direction orthogonal to the offset direction (R.sub.V), wherein the maximum length is less than the maximum width, or wherein the apertures have the maximum width in the offset direction (R.sub.V) and the maximum length in the direction orthogonal to the offset direction (R.sub.V) in the longitudinal direction (R.sub.S), wherein the maximum length is greater than or equal to the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (2019/0130155) teaches a display device includes a display panel having a display area including pixels in a emitting area, a layer disposed on the display panel and including photo sensors to generate sensing signals upon activation thereof, a panel driving unit to supply a first signal, during a first mode, to display an image in the display area, and supply a second signal, during a second mode, to increase the luminance of the emitting area, a detecting unit to perform a fingerprint sensing operation to detect a fingerprint, during the second mode, based on sensing signals received from the photo sensors, and a setting unit to change a characteristic of the emitting area in response to the fingerprint sensing operation (para [0009]).
Lin et al. (2019/0049631) teaches a biometric device includes a light illumination unit and an imaging module. The light illumination unit is configured to emit light toward biological characteristics. The imaging module is configured to receive light from the light illumination unit. The imaging module includes an optical angular selecting structure and a sensing layer. The optical angular selecting structure includes a micro lens array, a refractive layer and a light shielding layer. The refractive layer is disposed between the micro lens array and the light shielding layer. The micro lens array includes 
Gao et al. (2021/0286963) teaches an optical device for fingerprint identification, the optical device includes: a first lens array including a plurality of first lenses; a second lens array opposite to the first lens array, including a plurality of second lenses; and a light shielding element between the first lens array and the second lens array, the light shielding element including a plurality of light-transmitting apertures. Image focal planes of the plurality of second lenses, object focal planes of the plurality of first lenses, and the light shielding element are coplanar. The plurality of first lenses are in one-to-one correspondence with the plurality of second lenses and the plurality of light-transmitting apertures, respectively, (para [0004]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623